—In an action for a divorce and ancillary relief, the defendant husband appeals from an order of the Supreme Court, Nassau County (Parga, J.), dated July 26, 1999, which, inter alia, denied his motion to vacate the parties’ stipulation of settlement and for a hearing on the issues of custody and child support.
Ordered that the order is affirmed, with costs.
The order is affirmed for the reasons stated in the companion appeal (see, Shapira v Shapira, 283 AD2d 477 [decided herewith]). Bracken, P. J., Florio, Schmidt and Adams, JJ., concur.